Citation Nr: 1316536	
Decision Date: 05/20/13    Archive Date: 05/29/13

DOCKET NO.  11-29 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for intermittent exotropia.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had service in the United States Naval Reserve, including both active duty for training and inactive duty for training, from May 1947 to January 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, that denied the benefits sought on appeal.  The Board remanded the Veteran's claim in January 2012 for further evidentiary development and adjudication.  In the remand the Board instructed the agency of original jurisdiction (AOJ) to seek records to determine the dates of the Veteran's active duty for training and inactive duty for training, provide the Veteran with VA examination, and then re-adjudicate the claim.  The AOJ attempted to obtain the identified records, which were found to be unavailable, and notified the Veteran of the unavailability of the records.  The AOJ scheduled the Veteran for VA examination, which was conducted in February 2012.  The AOJ then issued the Veteran supplemental statements of the case, most recently in April 2013, in which it again denied the claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  A transcript of the hearing has been associated with the Veteran's claims file.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has intermittent exotropia that is attributable to injury incurred during inactive duty for training.


CONCLUSION OF LAW

The Veteran has intermittent exotropia that is the result of injury incurred in active military service.  38 U.S.C.A. §§ 101, 106, 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes at the outset that on November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2012).  This law eliminated the concept of a well-grounded claim, redefined the obligations of VA with respect to the duty to assist, and imposed on VA certain notification requirements.  Without deciding whether the notice and development requirements of the VCAA have been satisfied with respect to the claim for service connection for alternating intermittent exotropia, it is the Board's conclusion that the VCAA does not preclude the Board from adjudicating the claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for intermittent exotropia, which represents a full grant of the issue on appeal.  A decision therefore poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he currently has intermittent exotropia that began following an injury he incurred during submarine testing in a compression chamber while serving in the United States Naval Reserve.  According to the Veteran, he lost compression while aiding a fellow sailor in distress during submarine testing, which required him to enter the decompression chamber.  He contends that following decompression he was evaluated by a physician, who found that he may have incurred an eye injury and sent him to a Naval hospital, where he was diagnosed with intermittent exotropia. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

"Active military service" includes any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty and any period of inactive duty training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2012).  "Active duty for training" is full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  "Inactive duty for training" is duty other than full-time duty prescribed for Reserves.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)).

Relevant medical evidence consists of the Veteran's service treatment records and reports of his ongoing care by private treatment providers, as well as report of VA examination conducted in February 2012.  The Veteran's service treatment records reflect that he failed a "pressure test" in July 1948, although no details were offered at that time.  Reports of physical examination conducted in October and December 1948 reflect that the Veteran "failed submarine duty due to pressure affecting ear drums," although again no details were offered.  He was found to have normal eyesight at that time.  

The evidence also includes records of the Veteran's ongoing private treatment, which establish that he has been seen since at least 1983 for regular eye care, including treatment for what his private ophthalmologist has diagnosed as intermittent exotropia.  Records reflect that at least as early as 1993, well before the Veteran filed the instant claim, he reported the in-service decompression chamber incident that resulted in his initial diagnosis of intermittent exotropia.  The Veteran's private treating ophthalmologist has also submitted a letter dated in August 2010 in which she confirmed that the Veteran's diagnosis of intermittent exotropia began in 1948 and stated that he has been treated with prisms in his spectacles from that time to the present.

The Veteran was also provided VA examination in February 2012.  Report of that examination reflects that the examiner noted the Veteran's complaints of having experienced an eye injury in 1948 during submarine testing in a decompression chamber.  He stated that he had been diagnosed with intermittent exotropia at that time and had used prisms in his glasses to correct the problem, which had persisted from 1948 to the present.  The examiner confirmed the diagnosis of intermittent exotropia but offered a negative etiological opinion, finding instead that the disorder was due to "decompensated phoria" rather than any "neuropathic etiology."  However, in explaining this conclusion, the examiner noted only that the Veteran's disorder had been successfully addressed with the use of prisms in his glasses and that he displayed normal visual acuity and field of vision.  

The Veteran testified before the undersigned Veterans Law Judge in December 2011.  At that time, the Veteran stated that he was involved in an incident during submarine testing in 1948, at which time he had to enter the decompression chamber after assisting a fellow sailor in distress during compression testing.  He stated that he was evaluated at that time and told that he may have an eye injury.  He reported that he first began having problems with his eyes shortly thereafter, which have been corrected through the use of eyeglasses with prisms, and that those problems have continued to the present.   

In this case, the Veteran's service treatment records reflect that he failed a "pressure test" in July 1948; further documentation indicates that the problem may have been with his ear drums, although the extent of any injury or treatment is not clear from the record.   Although the February 2012 VA examiner found the Veteran's current intermittent exotropia not to be related to active military service, the Board notes that the examiner failed to provide a clear rationale to explain this finding.  The Veteran has stated on multiple occasions, including at his December 2011 hearing before the undersigned Veterans Law Judge, that these problems have continued from his time in service to the present.  Further, private treatment providers have assessed the Veteran with an ongoing diagnosis of intermittent exotropia that began in service and has continued to the present.  These findings tend to support the Veteran's contentions that he first experienced problems with his eyes in service that have continued to the present.  The Veteran has testified that the symptoms of his intermittent exotropia have continued from his time in service to the present.  The Board thus concludes that the Veteran suffers from intermittent exotropia that began during active military service.


ORDER

Entitlement to service connection for intermittent exotropia is granted.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


